Citation Nr: 1600421	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-40 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right eye cyst, post lancing, prior to November 13, 2014.

2.  Entitlement to an initial rating in excess of 30 percent for blepharitis and nasolacrimal duct obstruction of the right eye (associated with residuals of a right eye cyst), from November 13, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1989.

These matters come before the Board of Veterans' (Board) on appeal from a November 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for right eye cyst, post lancing, and assigned a noncompensable evaluation.  Jurisdiction currently resides with the RO in Atlanta, Georgia.  

In February 2014, the Veteran testified at a travel Board hearing.  A transcript of the hearing is of record.

In July 2015, the Board remanded the claim for further development.

Thereafter, in a June 2015 rating decision, the RO granted service connection for blepharitis and nasolacrimal duct obstruction of the right eye (associated with residuals of a right eye cyst) and assigned a 30 percent evaluation, effective November 13, 2014.  

In light of the procedural development, the Board has phrased the issues accordingly on the title page.  

The issue of entitlement to service connection for allergic rhinitis was also originally developed for appellate review and was remanded by the Board in July 2015 for further development.  In a June 2015 rating decision, service connection was granted for allergic rhinitis.  As a result, this issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Prior to November 13, 2014, the right eye cyst was not more than slightly disfiguring.

2.  From November 13, 2014, the veteran's service-connected blepharitis and nasolacrimal duct obstruction of the right eye results in visual impairment of the right eye with no more than light perception.


CONCLUSIONS OF LAW

1.  Prior to November 13, 2014, an initial compensable rating for right eye cyst, post lancing, is not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.84a, 4.118, Diagnostic Codes 6099-6032, 7800 (2007).

2.  From November 13, 2014, the criteria for an initial rating greater than 30 percent for blepharitis and nasolacrimal duct obstruction of the right eye, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.84a, Diagnostic Codes 6018, 6064 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for this issue are in order. 

 Accordingly, the Board will address the merits of the Veteran's claims.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Initial Compensable Rating for Residuals of Right Eye Cyst

Here, the Veteran was assigned an initial noncompensable rating for his service-connected right eye cyst, post lancing, pursuant to 38 C.F.R. § 4.84a, Diagnostic Codes 6099- 6032 (2007).  During the course of this appeal, VA revised the criteria for rating eye disabilities, effective December 10, 2008.  See 73 Fed. Reg. 66, 543 (2008) (codified at 38 C.F.R. §§ 4.75-4.79).  For the period prior to the effective date of the revision, the Board may only apply the earlier version of the rating criteria.  Thereafter, the Board will apply the revised regulation.  See Kuzma v. Principi, 341 F.3d 1327   (Fed. Cir. 2003).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; with the additional code is shown after the hyphen.

Prior to December 10, 2008, loss of portion of the eyelids was rated as disfigurement.  See diseases of the skin. Diagnostic Code 6032. 

A 10 percent evaluation may be assigned for moderately disfiguring scars of the head, face or neck.  When slight, a noncompensable evaluation is assignable. 38 C.F.R. § 4.118, Diagnostic Code 7800. 

A 10 percent rating will be assigned for scars, superficial, poorly nourished, with repeated ulceration. Diagnostic Code 7803. 

A 10 percent evaluation may be assigned for scars which are superficial, tender and painful on objective demonstration. Diagnostic Code 7804. 

Scars may be rated on limitation on function of part affected. Diagnostic Code 7805.

The evidence during this period consists of an August 2007 VA examination.  The examiner noted that the Veteran had a right eye cyst (chalazion) which had been lanced twice.  The condition had been stable since and the Veteran was not receiving any current treatment.  The Veteran did not have any current right eye symptoms but there was some blurring.  Corrected far vision was 20/40 and corrected near vision was 20/25 in the right eye.  There was no visual field defect.  The eyelids were normal. Ptosis was not present in the right eye.  There was no loss of eyelashes.  The function of the right lacrimal duct was normal.  The diagnosis was recurrent chalazion of the right eye, status post treatment, without residuals noted on examination.              

As noted above, this disability is rated based on disfigurement.  Following the August 2007 VA examination, the examiner noted that the right eyelid was normal without any ptosis.  Accordingly, there is no basis for a compensable evaluation for this disability under Diagnostic Code 6032 (prior to December 10, 2008).  Thus, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable rating for residuals of a right eye cyst, post-lancing, prior to November 13, 2014.

Initial Rating in Excess of 30 Percent for Blepharitis and Nasolacrimal Duct Obstruction

From November 13, 2014, the RO has rated the veteran's right eye disability as 30 percent disabling pursuant to Diagnostic Codes 6018-6064.  

Conjunctivitis is evaluated according to Diagnostic Code 6018.  A 10 percent rating is assignable for active conjunctivitis with objective findings, such as red thick conjunctivae, mucous secretion, etc.).  Inactive conjunctivitis is to be evaluated based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018 (2015).   

Under the current criteria, the Veteran's right eye disability is rated based on visual impairment or incapacitating episodes, whichever results in a higher evaluation.  An incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, General Rating Formula for Diagnostic Codes 6000 through 6009 (2015).  

Diagnostic Code 6064, under which the Veteran is currently rated, establishes that impairment of central visual acuity, manifested by no more than light perception in one eye (applicable in the present appeal), provides a minimum 30 percent rating for no more than light perception in one eye and 20/40 vision in the other eye.  A 40 percent rating is warranted for 20/50 vision in the other eye, a 50 percent rating for 20/70 vision in the other eye, a 60 percent rating for 20/100 vision in the other eye, a 70 percent rating for 20/200 vision in the other eye, a 80 percent rating for 15/200 vision in the other eye, a 90 percent rating for 10/200 vision in the other eye, and a total evaluation for 5/200 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6064.  Impairment of visual acuity is determined based on the best distant vision obtainable.  38 C.F.R. § 4.76(b).

When only one eye is service-connected, as is the case here and subject to the provisions of 38 C.F.R. § 3.383(a), the visual acuity of the other eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  The maximum evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye. The evaluation for visual impairment may be combined with evaluations for other disabilities of the same eye that are not based on visual impairment (e.g., disfigurement under DC 7800).  38 C.F.R. § 4.75(d).

Under 38 C.F.R. § 3.383(a)(1) , compensation is payable for the combinations of service-connected and non-service-connected disabilities, as if both disabilities were service-connected, provided the non-service-connected disability is not the result of the Veteran's own willful misconduct.  With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability, and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

On VA eye examination in February 2015, the Veteran reported that his right eye condition had become progressively worse.  He stated that his eyelid stays swollen and that the eye is painful and waters constantly.  

On physical examination, uncorrected distance vision of the right eye was 10/200.  Uncorrected near vision was 10/200.  Corrected distance vision was 10/200.  Corrected near vision was 10/200.  The pupils were round and reactive to light.  An afferent pupillary defect was no present.  The Veteran's right eye vision was limited to no more than light perception.  He was able to recognize test letters at 1 foot or closer.  He was able to perceive objects, hand movements, or count fingers at 3 feet.  He did not have visual acuity of 20/200 or less in the better eye with the use of a correcting lens based upon visual acuity loss.  There was no corneal irregularity that resulted in severe irregular astigmatism.  There was no diplopia.  There was severe punctuate keratopathy of the right cornea.  Internal eye exam was normal bilaterally.  The Veteran did not have a visual field defect.  The Veteran had the following eye conditions:  lacrimal gland and lid disorders and corneal conditions.  The lacrimal or lid condition did not cause scarring or disfigurement.  The Veteran had not had a corneal transplant.  He did not have keratoconus or pterygium.  He did not have another corneal condition that may result in an irregular cornea.  The Veteran decrease in visual acuity in the right eye was due to a corneal scar.  He did not have scarring or disfigurement attributable to any eye condition.  He reported that in the past 12 months has had at least 6 weeks of incapacitating episodes due to ulcerative infection in the right eye.  He stated that he was in severe pain and could not perform his daily tasks.  He stated that the right eye condition impacted his ability to work due to chronic eye pain and light sensitivity.  The examiner noted that visual field testing was not performed as the machine was not working that day.  The Veteran was asked to return the next day, but he declined.

The examiner opined that the Veteran's nasolacrimal duct obstruction is as least as likely as not proximately due to or the result of his service-connected status post lancing of the right eye cyst with residuals. 

                                  



In the present appeal, the VA examiner confirmed that the Veteran's service-connected right eye has light perception only, and that the left eye's visual acuity is greater than 20/200.  As such, there is no evidence of impairment of vision in each eye rated at a visual acuity of 20/200 or less or peripheral field of vision for each eye of 20 degrees or less, and as such 38 C.F.R. § 3.383(a)(1)  does not apply.  Thus, the acuity of the Veteran's left eye will be considered to be 20/40 for the purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75(c).  In so doing, only the current 30 percent rating is warranted.  38 C.F.R. § 4.79, Diagnostic Code 6064.  Further, there is no anatomical loss of the eye, and the Veteran's 30 percent rating is the maximum available for visual impairment of one eye.  38 C.F.R. § 4.75(d).

The Board is aware that the VA examiner noted that the Veteran reported to have at least six weeks of incapacitating episodes over the preceding 12 months due to his right eye disability that resulted in prescribed bed rest and treatment by a physician.  However, there is no evidence of record demonstrating the Veteran had any incapacitating episodes that required bed rest prescribed by a physician throughout the appeal period, due to his right eye disability.  Thus, a higher evaluation under incapacitating episodes is not warranted.

Diagnostic Code 6064 also calls for consideration of special monthly compensation (SMC).  See 38 C.F.R. § 4.79, Diagnostic Code 6064 (Note 1).  In the Veteran's case, however, he has already been awarded SMC, based on loss of use of one eye (having light perception only) effective November 13, 2014.

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability ratings contemplate his right eye symptoms. As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's service-connected right eye disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2015).  Thus, referral for the assignment of an extraschedular rating is not warranted.


ORDER

An initial compensable rating for residuals of a right eye cyst, post-lancing, prior to November 13, 2014, is denied.




An initial rating in excess of 30 percent for blepharitis and nasolacrimal duct obstruction of the right eye, from November 13, 2014, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


